El Juez Asociado Sb. HutchisoN,
emitió la opinión del tribunal.
Pío Sánchez Martín establece recurso de apelación contra una resolución dictada pon la corte inferior declarando disuelta una administración judicial y alega haberse come-tido los siguientes errores:
“1. La corte cometió error al disolver una administración judicial encauzada de acuerdo con el artículo 23 de la Ley de Procedi-mientos Legales Especiales.
“2. La corte erró al aplicar el artículo 25 de la ley a este caso-, que no tiene relación con el mismo.”
Rafael Avilés que solicitó y obtuvo la resolución de que se queja el apelante en contestación alega que la petición original sobre administración judicial no determina hechos suficientes para constituir una causa de acción.
La alegación en cuestión expresaba “que el peticionario tiene un crédito contra los bienes del fenecido.” La ley dice que “cualquier acreedor con título escrito no asegurado que tuviere algún crédito contra la persona finada, podrá ■ me-diante una petición debidamente justificada en que se de-muestren los hechos necesarios, solicitar la administración judicial de los bienes de dicha persona finada.” En la peti-ción se hará constar, entre otros particulares, “el interés y derecho de acción del peticionario. ’ ’ Claramente que un eré-*743dito contra los bienes de una persona finada no es necesaria-mente nn crédito no asegurado contra la persona finada.
Alega el apelante qne cierto crédito no asegurado fné presentado como prueba pero de los autos no aparece tal cosa. A la demanda no parece haberse acompañado ningún documento ni en ella se hace referencia a ningún “exhibit A continuación del cliligenciamiento del emplazamiento se copia nn pagaré y otros docnmentos en los antos y la orden de la corte menciona la vista y las pruebas presentadas pero no existe' nada en los antos de donde pneda determinarse qne el pagaré fné presentado como prueba. De todos modos, los menores representados por Avilés parece qne compare-cieron en los procedimientos por primera vez después de la orden abriendo la administración, del nombramiento de un administrador, aceptación por su parte y expedición de car-tas de administración. Verdaderamente que el apelante en su alegato admite que en cnanto a tales menores los proce-dimientos se siguieron en rebeldía. Las prescripciones del estatuto respecto a lo que ha de hacerse constar en la peti-ción son pocas, simples y pueden ser cumplidas fácilmente y de no ser tenidas en cuenta por los abogados con la san-ción de la corte pronto quedarían convertidas en letra muerta.
Cuestiones algo semejantes a ésta fueron consideradas y resueltas en los casos de Sabater v. Escudero, 23 D. P. R. 854, y Rivera v. Cámara, 17 D. P. R. 528.
La resolución apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.